UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 2)* ACORDA THERAPEUTICS,INC. (Name of Issuer) Common Stock, par value$0.001 per share (Title of Class of Securities) 00484M106 (CUSIP Number) December 31, 2009 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: []Rule 13d-1(b) [X]Rule 13d-1(c) []Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Continued on following pages Page 1 of 11 Pages Exhibit Index: Page 10 CUSIP No. 00484M106 Page 2 of 11 Pages 1. Names of Reporting Persons. Invus Public Equities, L.P. 2. Check the Appropriate Box if a Member of a Group (a) [] (b) [] 3. SEC Use Only 4. Citizenship or Place of Organization Bermuda Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 0 6. Shared Voting Power 7. Sole Dispositive Power 0 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented by Amount in Row (9) 4.5% Type of Reporting Person: PN CUSIP No. 00484M106 Page 3 of 11 Pages 1. Names of Reporting Persons. Invus Public Equities Advisors, L.L.C. 2. Check the Appropriate Box if a Member of a Group (a) [] (b) [] 3. SEC Use Only 4. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 0 6. Shared Voting Power 7. Sole Dispositive Power 0 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented by Amount in Row (9) 4.5% Type of Reporting Person: OO, HC CUSIP No. 00484M106 Page 4 of 11 Pages 1. Names of Reporting Persons. Ulys, L.L.C. 2. Check the Appropriate Box if a Member of a Group (a) [] (b) [] 3. SEC Use Only 4. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 0 6. Shared Voting Power 7. Sole Dispositive Power 0 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented by Amount in Row (9) 4.5% Type of Reporting Person: OO, HC CUSIP No. 00484M106 Page 5 of 11 Pages 1. Names of Reporting Persons. Raymond Debbane 2. Check the Appropriate Box if a Member of a Group (a) [] (b) [] 3. SEC Use Only 4. Citizenship or Place of Organization Panama Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 0 6. Shared Voting Power 7. Sole Dispositive Power 0 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented by Amount in Row (9) 4.5% Type of Reporting Person: IN, HC Page6 of 11 Pages Item 1(a). Name of Issuer: Acorda Therapeutics, Inc. (the “Issuer”) Item 1(b). Address of Issuer’s Principal Executive Offices: 15 Skyline Drive, Hawthorne, New York 10532 Item 2(a). Name of Person Filing: This Statement is filed on behalf of each of the following persons (collectively, the “Reporting Persons”): i) Invus Public Equities, L.P.(“Invus Public Equities”); ii) Invus Public Equities Advisors, L.L.C.(“Invus Advisors”); iii) Ulys, L.L.C.(“Ulys”); iv) Raymond Debbane (“Mr. Debbane”). Item 2(b). Address of Principal Business Office or, if None, Residence: The address of the principal business office of each of the Reporting Persons is 750 Lexington Avenue, 30th Floor, New York, NY10022. Item 2(c). Citizenship: i) Invus Public Equities is a Bermuda limited partnership; ii) InvusAdvisors is a Delaware limited liability company; iii) Ulys is a Delaware limited liability company; iv) Mr. Debbane is a citizen of Panama. Item 2(d). Title of Class of Securities: Common Stock, par value $0.001 per share (the “Shares”) Item 2(e). CUSIP Number: 00484M106 Page7 of 11 Pages Item 3. If This Statement is Filed Pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), Check Whether the Person Filing is a: This Item 3 is not applicable. Item 4. Ownership: Item 4(a). Amount Beneficially Owned: As of December 31, 2009, each of the Reporting Persons was deemed to be the beneficial owner of 1,700,000 Shares held for the account of Invus Public Equities, including 200,000 Shares obtainable upon exercise of options. Item 4(b). Percent of Class: As of December 31, 2009, each of the Reporting Persons was deemed the beneficial owner of approximately 4.5% of Shares outstanding. (There were 37,935,075 Shares outstanding as of December 31, 2009, according to the Issuer’s annual report on Form 10-K, filed March 1, 2011.) Item 4(c). Number of Shares as to which such person has: Invus Public Equities, Invus Advisors, Ulys and Mr. Debbane: (i) Sole power to vote or direct the vote: 0 (ii) Shared power to vote or direct the vote: (iii) Sole power to dispose or direct the disposition of: 0 (iv) Shared power to dispose or direct the disposition of: Item 5. Ownership of Five Percent or Less of a Class: If this statement is being filed to report the fact that as of the date hereof each of the Reporting Persons has ceased to be the beneficial owner of more than five percent of the class of securities, check the following [X]. Item 6. Ownership of More than Five Percent on Behalf of Another Person: This Item 6 is not applicable. Page8 of 11 Pages Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company or Control Person: This Item 7 is not applicable. Item 8. Identification and Classification of Members of the Group: This Item 8 is not applicable. Item 9. Notice of Dissolution of Group: This Item 9 is not applicable. Item 10. Certification: By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. Page9 of 11 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. INVUS PUBLIC EQUITIES, L.P. By: INVUS PUBLIC EQUITIES ADVISORS, L.L.C., General Partner By: /s/Raymond Debbane Name: Raymond Debbane Title: President INVUS PUBLIC EQUITIES ADVISORS, L.L.C. By: /s/Raymond Debbane Name: Raymond Debbane Title: President ULYS, L.L.C. By: /s/Raymond Debbane Name: Raymond Debbane Title: President /s/ Raymond Debbane Raymond Debbane February 13, 2012 Page10 of 11 Pages EXHIBIT INDEX Ex. Page No. A Joint Filing Agreement 11 Page11 of 11 Pages EXHIBIT 1 JOINT FILING AGREEMENT The undersigned agree that the statement on Schedule 13G with respect to the Common Stock of Acorda Therapeutics, Inc., dated as of February 13, 2012, is, and any amendments thereto (including amendments on Schedule 13D) signed by each of the undersigned shall be, filed on behalf of each of them pursuant to and in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended. INVUS PUBLIC EQUITIES, L.P. By: INVUS PUBLIC EQUITIES ADVISORS, L.L.C., General Partner By: /s/Raymond Debbane Name: Raymond Debbane Title: President INVUS PUBLIC EQUITIES ADVISORS, L.L.C. By: /s/Raymond Debbane Name: Raymond Debbane Title: President ULYS, L.L.C. By: /s/Raymond Debbane Name: Raymond Debbane Title:
